UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. TCM GROWTH FUNDS SEMI-ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund March 31, 2012 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 7 Performance 9 Fund Information 10 Schedule of Investments 11 TCM Small-Mid Cap Growth Fund Performance Discussion 14 Performance 16 Fund Information 17 Schedule of Investments 18 Fund Expense Examples 21 Financial Statements Statements of Assets and Liabilities 23 Statements of Operations 24 Statements of Changes in Net Assets 25 Financial Highlights 27 Notes to Financial Statements 29 Additional Information 37 Privacy Policy 38 1 TCM GROWTH FUNDS May 15, 2012 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) or the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the semi-annual report to shareholders of the Funds, covering the six months ended March 31, 2012, which is the first half of each Fund’s fiscal year.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings. The rebound in the stock market in the fourth quarter of 2011 saw small cap stocks outperforming large cap stocks and value trumping growth across market capitalization ranges.October accounted for the entire quarterly return as investors rallied off a very pessimistic third quarter view of the global economy.With respect to the European debt crisis, leaders in Europe repeatedly affirmed their conviction to resolve the sovereign debt issues and support banks holding the debt, leading to growing confidence that a financial crisis would somehow be avoided.In addition, worries about a second recession in the U.S. receded somewhat with improving leading economic indicators and a better than expected Gross Domestic Product (“GDP”) number in the third quarter.Conditions were ripe for positive returns in the first quarter of 2012 as the probability lessened of a European banking contagion and double dip recession.As discussed below, the European sovereign debt/banking crisis is far from over but investors took strong monetary easing by the European Central Bank (“ECB”) as a signal that a Lehman-like catastrophe was now off the table. The remainder of this letter summarizes the market environment over the past six months and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 7 and 14, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review for the Last Six Months.The very poor performance of the equity markets in the third quarter of 2011 was driven by macro-economic factors (slowing growth worldwide and sovereign debt), as valuations and fundamentals took a back seat to fear and liquidity concerns.By the end of September the fear and loathing for stocks peaked for the year, setting the stage for a rally on any positive news, or just the absence of bad news.Many companies have taken meaningful steps since 2008 to shore up their balance sheets and achieve healthy profit margins.With record levels of cash on U.S. corporate balance sheets (itself a fear indicator) reaching all-time highs, companies were positioned to withstand short-term shocks and had the resources to maintain spending levels and respond to 2 TCM GROWTH FUNDS a challenging growth environment.The market had discounted so much bad news that the relief of uncertainty, particularly as it relates to the prospects of avoiding a European banking crisis, led to a snap back “relief” rally.That relief came in the first week of October as European leaders met, yet again, to address the Greek debt crisis and affirmed that the major players were prepared to backstop the weaker members in the European Union.Even though there was very little substance to these public comments and meetings, the market rallied on any positive news throughout the month.That rally culminated on October 27 when an accord was announced that bondholders would accept a “voluntary” 50% write-down on Greek bonds, which miraculously did not trigger the default provisions on credit default swaps.In any event, when it was all said and done, October turned out to be the third best month on record for the Russell 2000® Growth Index. The rally was short-lived, however, and the rest of the quarter ended up essentially flat with high volatility and low trading volume.In November, small cap stocks were seemingly headed for a month of double digit negative returns, when a strong rally over the last three trading days of the month turned the period into more of a nonevent.While it appeared that fundamentals and valuations were making a comeback in terms of their importance to stock prices, the very positive but volatile response by markets at the end of November to global efforts by the world’s Central Banks to calm fears relating to the European debt crisis only served to remind us that macro/political factors are still driving short term market performance.December was also a relatively flat month for the equity markets as investors digested a stream of moderately improving economic data, including improving sales of durable goods and new homes, as well as expressed some relief at the extension of the payroll tax cuts.For the fourth quarter, the top performing sectors in the Russell 2000® Growth Index were energy, industrials and materials as economically sensitive stocks rebounded off their lows in September. A significant rally in the first quarter of 2012 completed the round trip for small cap stocks as the Russell 2000® Growth Index ended the quarter exactly where it started on March 31, 2011.As investors are only too aware, the trip was volatile and it has taken a 30% rise in the benchmark over the last six months to complete the rebound.During this period, smaller cap stocks have outperformed larger caps and higher beta stocks have made the strongest contribution to returns (although not consistently).As the perceived risk of “fat-tailed” events and global recession lessened during this period, the correlation of returns (the percentage of stocks moving in the same direction) declined from historic highs in October to a more normal range in the first quarter.In addition, volatility (as measured by the VIX Index) and credit spreads fell significantly in the first quarter, which provided a more normal investing environment as investors began to focus on the fundamentals 3 TCM GROWTH FUNDS and valuations of individual companies again.In this higher beta environment, traditional growth sectors such as consumer discretionary, healthcare and technology performed the best, as investors focused on companies with stronger revenue and earnings growth rates.The consumer discretionary sector also benefitted from an extraordinarily warm winter in the East and a positive trend in consumer sentiment due to an improving labor market and growing confidence that the U.S. economy was on a positive track.There were plenty of reasons for fear (European debt problems, sluggish economy, withdrawal of stimulus, political paralysis, China hard landing, high oil prices/Iran, etc.), but the market climbed this wall of worry with vigor. Market Outlook.That climb has stalled in April as the realities of slower global demand and the upcoming earnings season clash with a market that has had a strong rebound.Many of the difficult economic and fiscal issues are still with us and in most cases corrective action has not occurred.The global liquidity explosion is in full swing with most central banks (U.S., Europe, China, Brazil, et al) now acting in concert to maintain artificially low interest rates.While these actions are likely to ease the risk of a global recession in the second half of 2012, the piper must eventually be paid by debtor countries in some combination ofanemic growth rates, higher interest rates, weaker currencies, rising inflation, higher taxes, and lower government spending.Action by the ECB at the end of 2011, referred to as LTRO (for “long term refinancing operation”), reduced the short term systemic risk of full on banking crisis in Europe but recent lackluster bond auctions in Spain are highlighting some of the shortcomings of these measures.Fiscal discipline for bad decisions does not come easy for governments, but bond vigilantes will continue to force the hand in the form of higher interest rates on sovereign debt. As investors start turning their attention to 2013, the domestic and global economic picture remains unclear.While zero interest rates are beneficial to companies and countries alike, and drive investors to riskier assets like stocks, central banks can’t keep pumping out free money forever without consequences.The resultant devaluation of the dollar may help U.S. exports but it is inflationary and causes non-U.S. goods to be more expensive.In addition, there is serious doubt as to the efficacy of spurring economic growth and business expansion with a zero rate policy when a credit bubble is not allowed to deflate through market forces, and business confidence is not high enough to generate new borrowing.Moreover, financing unsustainable deficits with artificially low rates is a temporary and dangerous game of chicken in which even a 1% increase in yields would have a potentially devastating impact on the U.S.’s borrowing costs; an impact that could dwarf any efforts to cut spending or raise taxes. 4 TCM GROWTH FUNDS Lastly, we have the so called “fiscal cliff” that is approaching at the end of 2012 in the U.S., driven by the expiration of the Bush and recently extended payroll tax cuts, automatic spending cuts tied to the failure of the Super Committee, discretionary spending cuts tied to recent legislation, and higher taxes under the new healthcare law.It is difficult to predict what effect this fiscal restraint will have on the economy into 2013.Some of these issues could have a political solution if we had legislative and executive branches of government that would responsibly govern.Given that solutions must come from new legislation and the timetable for necessary action is compressed, it is uncertain how these issues will play out.Although the prospects for large tax increases would normally be negative for the market, the positive impact of additional tax revenue, albeit through a default process, may reduce the fear of financial deficits, removing a constraint to current business spending.Together with spending cuts, this could be good for deficits and ultimately the economy. We have become somewhat more conservative in our outlook of continued valuation expansion for the market and thus the risk posture of individual stocks in the portfolio, and have been trimming some stocks on valuation.We expect the next several months could be more volatile as the “hope springs eternal in the spring” mentality has largely run its course.In our opinion, future market gains will be more demanding of continued good economic news and company specific fundamentals.We have seen greater differentiation of returns and a reversion towards historical correlation levels and that has been positive for our relative performance. Thank you for your continued confidence and trust in managing your assets. Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. 5 TCM GROWTH FUNDS This report reflects our views, opinions and portfolio holdings as of March 31, 2012, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500™ Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index. Beta is a measure of a stock’s risk in relation to the market.A high beta indicates moderate or high price volatility.The VIX Index measures expectations of volatility, or fluctuations in price, of the S&P 500® Index.Correlation measures the degree and type of relationship between two or more variables over a period of time. Quasar Distributors, LLC, Distributor 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the Small Cap Fund for the following periods was: 6 Months ended 4Q 2011 1Q 2012 3/31/2012 Small Cap Fund 15.33% 14.80% 32.39% Russell 2000® Growth Index 14.99% 13.28% 30.26% Lipper Small Cap Growth Average 13.25% 14.20% 29.33% Attribution.For the six month period, our small cap portfolio outperformed the benchmark based on strong stock selection in financials, energy, healthcare, telecomm, consumer staples and industrials, offset by our positions in technology and consumer discretionary lagging the benchmark sectors.The positive effect of our underweight to consumer staples, financials and materials and an overweight to industrials was partially offset by the effect of cash, which was the biggest drag on returns in such a strong period.The top and bottom five contributing stocks to absolute performance for the six month period were: Average Contribution Top Five Weight (%) to Return (%) Zoll Medical (emergency care devices) RSC Holdings (construction/industrial equipment rentals) Volterra Semiconductor (power management semiconductors) Woodward (aerospace/energy control and optimization) Ansys (engineering simulation software) Average Contribution Bottom Five Weight (%) to Return (%) Crocs (specialty footwear) -0.46 Human Genome Sciences (biopharmaceuticals) -0.24 Volcano (vascular/heart disease diagnostics) -0.19 RealPage (rental housing industry software) -0.18 Saba Software (learning systems) -0.17 The top contributor for the quarter was Zoll Medical, which provides a range of technologies that help treat victims needing defibrillator resuscitation and critical care.One of its fastest growing products is a wearable defibrillator (LifeVest) that is worn by patients at risk of a sudden cardiac arrest.The stock was a top performer for 7 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) the portfolio in the fourth quarter of 2011, and in early March announced it was being acquired by a Japanese conglomerate, Asahi Kasei, at a 25% premium.Another strong contributor to performance was RSC Holdings, which provides equipment rentals to industrial customers and commercial construction companies in North America.While fundamentals had been good for RSC throughout the year, we had not been rewarded for owning the position as investors feared a double dip recession.The stock rebounded in the fourth quarter, along with other more economically sensitive stocks, and then in December a larger competitor, United Rentals, agreed to buy RSC for a significant premium. Our biggest detractor to relative performance was Crocs, which manufactures and sells worldwide unique footwear made out of closed cell-resin.This increasingly ubiquitous and unique footwear has become very popular throughout the world. We initially established a position in Crocs in 2010 and it had been a steady contributor to performance until the fourth quarter of 2011.We trimmed some of the position in early October based on concerns over sales in Europe (economy and weather driven), and later that month, the company announced a disappointing earnings report.We have since sold this position.Another stock that underperformed for the period was Human Genome Sciences, which has developed the first drug therapy for lupus in over 50 years as well as a therapeutic response for anthrax inhalation.The stock has come under pressure because the launch of their lupus drug (Benylsta) has progressed slower in terms of sales growth than aggressive analyst expectations.Although we initially purchased the stock after a significant price decline, with the idea that the slower launch path was discounted in the price, the stock continued to suffer into the end of the year.After the period subject to this report, however, Glaxo SmithKline made a tender offer for the company at a 100% premium to the stock price, moving this position from the loser to the winner column in the second quarter of 2012. 8 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2012: Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund (2.49)% 20.10% 0.85% 7.72% Russell 2000® Growth Index 0.68% 28.36% 4.15% 7.08% Lipper Small Cap Growth Average 1.35% 26.94% 3.16% 6.98% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. 9 TCM SMALL CAP GROWTH FUND FUND INFORMATION at March 31, 2012 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $277 million Total Operating Expenses 0.93% ^ Top Ten Holdings (% of net assets) Ansys, Inc. 2.3% Dick’s Sporting Goods, Inc. 1.8% Affiliated Managers Group, Inc. 2.1% Volterra Semiconductor Corp. 1.7% NICE Systems Ltd. - ADR 2.1% Woodward, Inc. 1.6% MICROS Systems, Inc. 2.0% Core Laboratories NV 1.6% Skyworks Solutions, Inc. 1.9% MWI Veterinary Supply, Inc. 1.6% Sector Allocation (% of net assets) ^Annualized. *Cash equivalents and other assets less liabilities. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 98.4% Aerospace & Defense - 1.9% HEICO Corp. $ Hexcel Corp.* LMI Aerospace, Inc.* Air Freight & Logistics - 1.3% Hub Group, Inc.* Auto Components - 2.7% Amerigon, Inc.* LKQ Corp.* Biotechnology - 0.7% Human Genome Sciences, Inc.* Building Products - 0.2% Simpson Manufacturing Co. Capital Markets - 4.4% Affiliated Managers Group, Inc.* Financial Engines, Inc.* Piper Jaffray Companies* Chemicals - 1.1% Airgas, Inc. Commercial Services & Supplies - 1.2% Tetra Tech, Inc.* Communications Equipment - 3.1% Finisar Corp.* NICE Systems, Ltd. - ADR Construction & Engineering - 2.3% Chicago Bridge & Iron Co. NV - ADR EMCOR Group, Inc. Distributors - 0.9% Pool Corp. Diversified Consumer Services - 0.8% Grand Canyon Education, Inc.* Diversified Telecommunication Services - 1.4% AboveNet, Inc.* Electrical Equipment - 2.3% II-VI, Inc.* Woodward, Inc. Electronic Equipment, Instruments & Components - 2.4% Fabrinet* IPG Photonics Corp.* Newport Corp.* Energy Equipment & Services - 6.1% Core Laboratories NV Dawson Geophysical Co.* Hornbeck Offshore Services, Inc.* Matrix Service Co.* OYO Geospace Corp.* Pioneer Drilling Co.* Health Care Equipment & Supplies - 3.6% The Cooper Companies, Inc. Haemonetics Corp.* Masimo Corp.* ZOLL Medical Corp.* Health Care Providers & Services - 8.5% athenahealth,Inc.* Catalyst Health Solutions, Inc.* HMS Holdings Corp.* IPC The Hospitalist Co., Inc.* The accompanying notes are an integral part of these financial statements. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) (Continued) Shares Value Health Care Providers & Services - 8.5% (Continued) MEDNAX, Inc.* $ MWI Veterinary Supply, Inc.* Vocera Communications, Inc.* WellCare Health Plans, Inc.* Health Care Technology - 1.6% SXC Health Solutions Corp.* Hotels, Restaurants & Leisure - 1.5% Buffalo Wild Wings, Inc.* Life Time Fitness, Inc.* Internet & Catalog Retail - 0.7% Shutterfly, Inc.* Internet Software & Services - 3.0% Cornerstone OnDemand, Inc.* Demandware, Inc.* Dice Holdings, Inc.* ExactTarget, Inc.* Saba Software, Inc.* IT Services - 2.3% MAXIMUS, Inc. VeriFone Holdings, Inc.* Machinery - 4.4% Actuant Corp. CLARCOR, Inc. Middleby Corp.* Titan International, Inc. Marine - 1.3% Kirby Corp.* Media - 0.8% Belo Corp. Metals & Mining - 1.4% Carpenter Technology Corp. Haynes International, Inc. Oil & Gas Equipment & Services - 0.6% Tesco Corp.* Oil, Gas & Consumable Fuels - 1.7% Berry Petroleum Co. Solazyme, Inc.* Personal Products - 0.7% Nu Skin Enterprises, Inc. Pharmaceuticals - 2.7% Impax Laboratories, Inc.* Medicis Pharmaceutical Corp. Road & Rail - 1.0% Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment - 9.4% Diodes, Inc.* Entropic Communications, Inc.* EZchip Semiconductor Ltd.* Hittite Microwave Corp.* Microsemi Corp.* Nanometrics, Inc.* Skyworks Solutions, Inc.* TriQuint Semiconductor,Inc.* Volterra Semiconductor Corp.* The accompanying notes are an integral part of these financial statements. 12 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) (Continued) Shares Value Software - 9.4% Advent Software, Inc.* $ ANSYS, Inc.* Ariba, Inc.* BroadSoft, Inc.* Interactive Intelligence Group, Inc.* Kenexa Corp.* MICROS Systems, Inc.* RealPage, Inc.* Verint Systems, Inc.* Specialty Retail - 5.7% Ascena Retail Group, Inc.* Body Central Corp.* Dick’s Sporting Goods, Inc. DSW, Inc. Vitamin Shoppe, Inc.* Textiles, Apparel & Luxury Goods - 1.5% Oxford Industries, Inc. Wolverine World Wide, Inc. Trading Companies & Distributors - 2.4% H&E Equipment Services, Inc.* Watsco, Inc. Wireless Telecommunication Services - 1.4% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $201,613,484) TRUST & PARTNERSHIP - 1.0% Real Estate Investment Trust - 1.0% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $2,761,571) SHORT-TERM INVESTMENT - 0.0%# Money Market Fund - 0.0%# SEI Daily Income Trust Government Fund - Class B, 0.02%(1) TOTAL SHORT-TERM INVESTMENT (Cost $813) TOTAL INVESTMENTS IN SECURITIES - 99.4% (Cost $204,375,868) Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Less than 0.05%. 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 13 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the SMID Cap Fund for the following periods was: 6 Months ended 4Q 2011 1Q 2012 3/31/2012 SMID Cap Fund 10.96% 15.60% 28.26% Russell 2500™ Growth Index 13.51% 14.60% 30.09% Attribution. For the six month period, the effect of the SMID Cap Fund’s sector weights was positive, but offset by negative stock selection.Stock selection was strong in technology, financials, energy and telecomm but more than offset by negative selection in industrials and healthcare.Our less economically sensitive industrial stocks did not keep up with the benchmark in such a strong performing period.They have, however, helped following the first quarter as the market gives back some of those gains in April and early May.Regarding sector weights, our underweight to consumer staples, financials and materials and an overweight to industrials were positive but partially offset by the effect of cash, which was the biggest drag on returns in such a strong period.The top and bottom five contributing stocks to absolute performance for the quarter were: Average Contribution Top Five Weight (%) to Return (%) Trimble Navigation (positioning product solutions) Ansys (engineering simulation software) Skyworks Solutions (semiconductors) SXC Health Solutions (pharmacy benefit management) F5 Networks (application delivery networking technology) Average Contribution Bottom Five Weight (%) to Return (%) Crocs (specialty footwear) -0.46 Rovi Corp (digital entertainment technology) -0.27 Illumina (genetic analysis instruments) -0.26 Human Genome Sciences (biopharmaceuticals) -0.23 Volcano (vascular/heart disease diagnostics) -0.18 The top contributor for the quarter was Trimble Navigation, which is a significant position in the portfolio and a strong contributor for both quarters in the 14 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) period.The company provides GPS systems to agricultural, engineering and construction firms that help these firms manage scarce resources more efficiently.It continues to deliver strong earnings results and positive guidance and remains a top holding.Another strong contributor for the period was Skyworks Solutions, which provides analog semiconductors and related products primarily to the cellular handset market.The company has benefited from the strong growth in cellular smartphones and in January issued revenue guidance that exceeded analysts’ expectations. Two of our biggest detractors in the SMID Cap Fund were Crocs and Human Genome Sciences, both of which are discussed above under “TCM Small Cap Growth Fund – Attribution” on page 8.Another detractor to performance was Illumina, which manufactures systems for the analysis of genetic variation and had become a product leader in serving the sequencing, genotyping and gene expression markets.The company announced disappointing revenue and earnings growth in early October, attributable to uncertainty in government spending in both the U.S. and Europe.We no longer hold this stock. 15 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500™ GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2012: Since Inception One Year Three Year (6/29/2007) TCM Small-Mid Cap Growth Fund (2.91)% 21.78% (0.16)% Russell 2500™ Growth Index 2.70% 29.86% 3.67% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 16 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at March 31, 2012 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $311 million Total Operating Expenses 0.95% ^ Top Ten Holdings (% of net assets) Trimble Navigation Ltd. 2.6% Dick’s Sporting Goods, Inc. 1.8% Ansys, Inc. 2.3% Skyworks Solutions, Inc. 1.8% Affiliated Managers Group, Inc. 2.1% SXC Health Solutions Corp. 1.7% MICROS Systems, Inc. 2.0% SBA Communications Corp. 1.6% NICE Systems Ltd. - ADR 2.0% Core Laboratories NV 1.6% Sector Allocation (% of net assets) ^Annualized. *Cash equivalents and other assets less liabilities. 17 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.2% Aerospace & Defense - 3.5% BE Aerospace, Inc.* $ HEICO Corp. Hexcel Corp.* TransDigm Group, Inc.* Air Freight & Logistics - 1.0% Hub Group, Inc.* Auto Components - 2.0% Gentex Corp. LKQ Corp.* Biotechnology - 0.6% Human Genome Sciences, Inc.* Capital Markets - 1.9% Affiliated Managers Group, Inc.* Chemicals - 1.8% Airgas, Inc. Cytec Industries, Inc. Commercial Services & Supplies - 2.1% Stericycle, Inc.* Waste Connections, Inc. Communications Equipment - 4.7% F5 Networks, Inc.* Finisar Corp.* NICE Systems Ltd. - ADR* Riverbed Technology, Inc.* Construction & Engineering - 1.9% Chicago Bridge & Iron Co. NV - ADR KBR, Inc. Containers & Packaging - 0.8% Crown Holdings, Inc.* Distributors - 0.9% Pool Corp. Diversified Consumer Services - 0.7% Grand Canyon Education, Inc.* Electrical Equipment - 3.0% AMETEK, Inc. Roper Industries, Inc. Woodward, Inc. Electronic Equipment, Instruments & Components - 4.5% Amphenol Corp. - Class A IPG Photonics Corp.* Trimble Navigation Ltd.* Energy Equipment & Services - 5.5% CARBO Ceramics, Inc. Core Laboratories NV Helmerich & Payne, Inc. Hornbeck Offshore Services, Inc.* Oceaneering Intl, Inc. OYO Geospace Corp.* Health Care Equipment & Supplies - 4.3% The Cooper Companies, Inc. Haemonetics Corp.* Masimo Corp.* ResMed, Inc.* Varian Medical Systems, Inc.* The accompanying notes are an integral part of these financial statements. 18 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) (Continued) Shares Value Health Care Providers & Services - 6.2% athenahealth,Inc.* $ Brookdale Senior Living, Inc.* Catalyst Health Solutions, Inc.* Henry Schein, Inc.* MEDNAX, Inc.* Universal Health Services, Inc. WellCare Health Plans, Inc.* Health Care Technology - 2.0% Allscripts Healthcare Solutions, Inc.* SXC Health Solutions Corp.* Hotels, Restaurants & Leisure - 3.7% Buffalo Wild Wings, Inc.* Hyatt Hotels Corp.* Life Time Fitness, Inc.* Panera Bread Co.* Internet & Catalog Retail - 0.7% Shutterfly, Inc.* Internet Software & Services - 3.1% Cornerstone OnDemand, Inc.* Equinix, Inc.* ExactTarget, Inc.* IAC/InterActiveCorp. IT Services - 1.3% VeriFone Holdings, Inc.* Life Sciences Tools & Services - 1.1% Waters Corp.* Machinery - 5.1% Actuant Corp. CLARCOR, Inc. Joy Global, Inc. Middleby Corp.* Titan International, Inc. Westinghouse Air Brake Technologies Corp. Marine - 1.2% Kirby Corp.* Metals & Mining - 0.7% Carpenter Technology Corp. Oil, Gas & Consumable Fuels - 1.2% Berry Petroleum Co. Personal Products - 1.1% Herbalife Ltd. Pharmaceuticals - 3.1% Impax Laboratories, Inc.* Medicis Pharmaceutical Corp. Perrigo Co. Professional Services - 1.0% IHS, Inc.* Road & Rail - 0.8% Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment - 7.4% Avago Technologies Ltd. Hittite Microwave Corp.* Lam Research Corp.* Microsemi Corp.* Novellus Systems, Inc.* ON Semiconductor Corp.* Skyworks Solutions, Inc.* The accompanying notes are an integral part of these financial statements. 19 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) (Continued) Shares Value Software - 7.3% ANSYS, Inc.* $ BroadSoft, Inc.* Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Solera Holdings, Inc. Specialty Retail - 4.1% Ascena Retail Group, Inc.* Dick’s Sporting Goods, Inc. DSW, Inc. Textiles, Apparel & Luxury Goods - 2.9% Fossil, Inc.* Gildan Activewear, Inc. Wolverine World Wide, Inc. Trading Companies & Distributors - 2.4% MSC Industrial Direct, Inc. Watsco, Inc. Wireless Telecommunication Services - 1.6% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $238,901,788) TRUST & PARTNERSHIP - 1.0% Real Estate Investment Trust - 1.0% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $3,152,629) SHORT-TERM INVESTMENT - 0.0%# Money Market Fund - 0.0%# SEI Daily Income Trust Government Fund - Class B, 0.02%(1) TOTAL SHORT-TERM INVESTMENT (Cost $745) TOTAL INVESTMENTS IN SECURITIES - 98.2% (Cost $242,055,162) Other Assets in Excess of Liabilities - 1.8% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Less than 0.05%. 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 20 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11 - 3/31/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used 21 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) (Continued) to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/11 3/31/12 10/1/11 – 3/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.93% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/11 3/31/12 10/1/11 – 3/31/12** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 22 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $204,375,868 and $242,055,162, respectively) $ $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Loans payable Fund shares redeemed Investment securities purchased Investment advisory fees, net Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net asset value, offering and redemption price per shares ($277,157,242/9,088,704 and $311,033,353/16,019,947, respectively, shares outstanding; unlimited number of shares authorized without par value) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 23 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of $4,130 and $4,544 foreign withholding tax, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Registration fees Transfer agent fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Trustee fees Insurance expense Legal fees Interest expense 60 Total expenses Less: fees waived ) — Plus: prior year fees waived subject to recoupment — Net expenses Net investment loss ) ) REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 24 TCM SMALL CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2012 Year Ended (Unaudited) September 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $
